Exhibit 10.11

 

FOURTH AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of January 4, 2006, is entered into by and among the
lenders party hereto (collectively, the “Lenders”), Wachovia Bank, National
Association, a national banking association, successor by merger to Congress
Financial Corporation, in its capacity as agent for the Lenders (in such
capacity, “Agent”), The CIT Group/Business Credit, Inc., a New York corporation,
in its capacity as documentation agent (in such capacity, “Documentation
Agent”), Lerner New York, Inc., a Delaware corporation (“Lerner”), and
Lernco, Inc., a Delaware corporation (“Lernco” and together with Lerner,
“Borrowers” and individually each a “Borrower”).

 

RECITALS

 

WHEREAS, Borrowers, Agent, Documentation Agent and Lenders have entered into
financing arrangements pursuant to which Agent and Lenders may make loans and
advances and provide other financial accommodations to Borrowers as set forth in
the Amended and Restated Loan and Security Agreement, dated March 16, 2004,
among Agent, Documentation Agent, Lenders and Borrowers, as amended by the First
Amendment to Amended and Restated Loan and Security Agreement, dated May 19,
2004, the Second Amendment to Amended and Restated Loan and Security Agreement,
dated as of December 17, 2004, and the Third Amendment to Amended and Restated
Loan and Security Agreement, dated as of July 19, 2005 (as the same now exists
and may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced, the “Loan Agreement”) and the other agreements, documents
and instruments referred to therein or any time executed and/or delivered in
connection therewith or related thereto, including this Amendment (all of the
foregoing, together with the Loan Agreement, as the same now exist or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Financing Agreements”);

 

WHEREAS, Borrowers have requested that (a) certain Lenders make new term loans
to Borrowers, which together with cash held by Borrowers, will be used to repay
the existing term loans from certain Lenders, and (b) Agent and Lenders agree to
make certain amendments to the Loan Agreement and the other Financing Agreements
related to such new term loans and other matters, and such Lenders are willing
to make such new term loans to Borrowers and Agent and Lenders are willing to
agree to such amendments, subject to the terms and conditions contained herein;
and

 

WHEREAS, the parties hereto desire to enter into this Amendment to evidence and
effectuate such amendments, subject to the terms and conditions and to the
extent set forth herein;

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

 


1.     DEFINITIONS.


 


1.1   ADDITIONAL DEFINITIONS. AS USED HEREIN, IN THE LOAN AGREEMENT OR IN ANY OF
THE OTHER FINANCING AGREEMENTS, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS
GIVEN TO THEM BELOW, AND THE LOAN AGREEMENT SHALL BE DEEMED AND IS HEREBY
AMENDED TO INCLUDE, IN ADDITION AND NOT IN LIMITATION, THE FOLLOWING DEFINITIONS
IN THEIR PROPER ALPHABETICAL ORDER:


 


(A)   “EXISTING TERM LOAN” SHALL MEAN THE TERM LOAN MADE BY THE PARTIES TO THE
LOAN AGREEMENT AS TERM LOAN LENDERS TO BORROWERS PURSUANT TO SECTION 2.3 OF THE
LOAN AGREEMENT AS IN EFFECT IMMEDIATELY PRIOR TO THE AMENDMENT OF SUCH
SECTION AS PROVIDED FOR HEREIN AND THE FOURTH AMENDMENT EFFECTIVE DATE.


 


(B)   “FOURTH AMENDMENT” SHALL MEAN THIS FOURTH AMENDMENT TO AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT AMONG AGENT, DOCUMENTATION AGENT, LENDERS
AND BORROWERS.


 


(C)   “FOURTH AMENDMENT EFFECTIVE DATE” SHALL MEAN THE FIRST DATE ON WHICH ALL
OF THE CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THE FOURTH AMENDMENT SHALL
HAVE BEEN SATISFIED OR WAIVED IN WRITING.


 


(D)   “FOURTH AMENDMENT FEE LETTER” SHALL MEAN THE LETTER AGREEMENT, DATED OF
EVEN DATE HEREWITH, BY AND AMONG BORROWERS AND AGENT, SETTING FORTH CERTAIN FEES
PAYABLE BY BORROWERS TO AGENT FOR THE BENEFIT OF ITSELF AND LENDERS, AS THE SAME
NOW EXISTS OR MAY HEREAFTER BE AMENDED, MODIFIED, SUPPLEMENTED, EXTENDED,
RENEWED, RESTATED OR REPLACED.


 


(E)   “NET CASH PROCEEDS” SHALL MEAN THE AGGREGATE CASH PROCEEDS RECEIVED BY ANY
BORROWER OR GUARANTOR (I) IN RESPECT OF ANY SALE, LEASE, TRANSFER OR OTHER
DISPOSITION OF ANY ASSETS OR PROPERTIES, OR INTEREST IN ASSETS AND PROPERTIES,
IN EACH CASE OUTSIDE THE ORDINARY COURSE OF BUSINESS OF SUCH BORROWER OR
GUARANTOR, OR (II) AS PROCEEDS OF ANY LOANS OR OTHER FINANCIAL ACCOMMODATIONS
PROVIDED TO ANY BORROWER OR GUARANTOR (EITHER OF CLAUSE (I) OR (II) OF THIS
DEFINITION, A “SPECIFIED DISPOSITION”), IN EACH CASE NET OF (A) THE REASONABLE
COSTS RELATING TO SUCH SPECIFIED DISPOSITION (INCLUDING, WITHOUT LIMITATION,
LEGAL, ACCOUNTING AND INVESTMENT BANKING FEES, AND SALES COMMISSIONS), (B) THE
PORTION OF SUCH PROCEEDS DEPOSITED IN AN ESCROW ACCOUNT OR OTHERWISE REQUIRED TO
BE RESERVED PURSUANT TO THE PURCHASE AGREEMENTS RELATED TO SUCH SPECIFIED
DISPOSITION FOR PURCHASE PRICE ADJUSTMENTS OR INDEMNIFICATION PAYMENTS PAYABLE
BY SUCH BORROWER OR GUARANTOR TO THE PURCHASER THEREOF (BUT ONLY UNTIL SUCH TIME
AS SUCH PORTION OF SUCH PROCEEDS IS RECEIVED BY SUCH BORROWER OR GUARANTOR),
(C) TAXES PAID OR ESTIMATED TO BE PAYABLE AS A RESULT THEREOF (AFTER TAKING INTO
ACCOUNT ANY AVAILABLE TAX CREDITS OR DEDUCTIONS AND ANY TAX SHARING
ARRANGEMENTS), AND (D) AMOUNTS APPLIED TO THE REPAYMENT OF INDEBTEDNESS SECURED
BY A VALID AND ENFORCEABLE LIEN ON THE ASSET OR ASSETS THAT ARE THE SUBJECT OF
SUCH SPECIFIED DISPOSITION REQUIRED TO BE REPAID IN CONNECTION WITH SUCH
TRANSACTION. FOR PURPOSES OF

 

2

--------------------------------------------------------------------------------


 


THIS DEFINITION, A SPECIFIED DISPOSITION DESCRIBED IN CLAUSE (I) ABOVE SHALL
EXCLUDE (X) SALES, LEASES, TRANSFERS AND OTHER DISPOSITIONS OF INVENTORY
PERMITTED UNDER SECTION 9.7(B)(VI) HEREOF, AND (Y) SALES AND OTHER DISPOSITIONS
OF DEFECTIVE, OBSOLETE, OUT-OF-SEASON OR SLOW MOVING INVENTORY TO A THIRD-PARTY
OFF-PRICE WHOLESALER, INCLUDING BEN ELIAS AND VALUE CITY, OR ANY OTHER PERSON
ENGAGED IN SUBSTANTIALLY THE SAME BUSINESS AS BEN ELIAS OR VALUE CITY AND
PERMITTED BY AGENT. NET CASH PROCEEDS SHALL EXCLUDE ANY NON-CASH PROCEEDS
RECEIVED BY ANY BORROWER OR GUARANTOR FROM ANY SPECIFIED DISPOSITION, BUT SHALL
INCLUDE SUCH PROCEEDS WHEN AND AS CONVERTED BY ANY BORROWER OR GUARANTOR TO CASH
OR OTHER IMMEDIATELY AVAILABLE FUNDS.


 


(F)    “RENEWAL DATE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 14.1(A) HEREOF.


 


(G)   “WACHOVIA” SHALL MEAN WACHOVIA BANK, NATIONAL ASSOCIATION, A NATIONAL
BANKING ASSOCIATION, IN ITS INDIVIDUAL CAPACITY, AND ITS SUCCESSORS AND ASSIGNS.


 


1.2   AMENDMENTS TO DEFINITIONS.


 


(A)   ABLECO RELATED DEFINITIONS. EACH OF SECTIONS 1.1, 1.1.1, 1.1.2, 1.1.3,
1.1.4, 1.1.5, 1.122 AND 1.123 OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING: “[RESERVED]”.


 


(B)   AFFILIATE. THE LAST SENTENCE OF THE DEFINITION OF “AFFILIATE” SET FORTH IN
SECTION 1.7 OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY.


 


(C)   AGENT. THE DEFINITION OF “AGENT” SET FORTH IN SECTION 1.8 OF THE LOAN
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“1.8  “Agent” shall mean Wachovia Bank, National Association, a national banking
association, successor by merger to Congress Financial Corporation, in its
capacity as agent on behalf of Lenders pursuant to the terms hereof, and any
replacement or successor agent hereunder.”

 


(D)   CASH EQUIVALENTS. THE DEFINITION OF CASH EQUIVALENTS SET FORTH IN
SECTION 1.36 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING “AND ABLECO”
FROM SUCH DEFINITION.


 


(E)   CHANGE OF CONTROL. CLAUSE (E) OF THE DEFINITION OF “CHANGE OF CONTROL” SET
FORTH IN SECTION 1.38 OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY
AND REPLACED WITH THE FOLLOWING: “(E) [RESERVED]”.


 


(F)    CONGRESS. THE DEFINITION OF “CONGRESS” SET FORTH IN SECTION 1.44 OF THE
LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH “WACHOVIA”
AND ALL REFERENCES TO THE TERM “CONGRESS” IN THE LOAN AGREEMENT AND IN ANY OF
THE OTHER FINANCING AGREEMENTS SHALL BE DEEMED AND EACH SUCH REFERENCE IS HEREBY
AMENDED TO MEAN WACHOVIA.


 


3

--------------------------------------------------------------------------------



 


(G)   ELIGIBLE TRANSFEREE. THE DEFINITION OF “ELIGIBLE TRANSFEREE” SET FORTH IN
SECTION 1.69 OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND
REPLACED WITH THE FOLLOWING:


 

“1.69  “Eligible Transferee” shall mean (a) any Lender; (b) the parent company
of any Lender and/or any Affiliate of such Lender which is at least fifty
percent (50%) owned by such Lender or its parent company; (c) any person
(whether a corporation, partnership, trust or otherwise) that is engaged in the
business of making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor, and in each case (unless otherwise provided herein with regard to the
Term Loan) is approved by Agent; and (d) any other commercial bank, financial
institution or “accredited investor” (as defined in Regulation D under the
Securities Act of 1933) approved by Agent, provided, that, (i) no Borrower,
Obligor, Affiliate of any Borrower or Obligor, BSMB or any Affiliate of BSMB
shall qualify as an Eligible Transferee, (ii) no Person to whom any Indebtedness
which is in any way subordinated in right of payment to any other Indebtedness
of any Borrower or Obligor shall qualify as an Eligible Transferee, except as
Agent may otherwise specifically agree and (iii) no Person that is organized
under the laws of a jurisdiction other than the United States or any state
thereof shall qualify as an Eligible Transferee.”

 


(H)   MAXIMUM CREDIT. THE DEFINITION OF “MAXIMUM CREDIT” SET FORTH IN
SECTION 1.129 OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND
REPLACED WITH THE FOLLOWING:


 

“1.129  “Maximum Credit” shall mean the amount of $127,500,000.”

 


(I)    OBLIGATIONS. THE DEFINITION OF “OBLIGATIONS” SET FORTH IN SECTION 1.147
OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THE PROVISO AT THE END OF
SUCH DEFINITION.


 


(J)    QUALIFIED CASH. THE DEFINITION OF “QUALIFIED CASH” SET FORTH IN
SECTION 1.165 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THE PROVISO AT
THE END OF SUCH DEFINITION.


 


(K)   REVOLVING LOAN INTEREST RATE. CLAUSE (B) OF THE DEFINITION OF “REVOLVING
LOAN INTEREST RATE” SET FORTH IN SECTION 1.181 OF THE LOAN AGREEMENT IS HEREBY
DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(b)  So long as no Event of Default has occurred and is continuing, on a
quarterly basis, effective on the first day of the first month following receipt
of Borrowers’ quarterly financial statements, the Revolving Loan Interest Rate
as to Revolving Loans that are Eurodollar Rate Loans will be adjusted to the
then applicable percentage set forth below plus the Adjusted Eurodollar Rate for
Eurodollar Rate Loans so as to reflect the lowest Revolving Loan Interest Rate
based on (i) Borrowers’ EBITDA during the twelve (12) month period ending on the
last day of the immediately preceding

 

4

--------------------------------------------------------------------------------


 

fiscal quarter, and/or (ii) Borrowers’ Average Excess Availability for the
immediately preceding fiscal quarter, as set forth below:

 

Tier

 

EBITDA

 

Average Excess
Availability

 

Adjusted Eurodollar
Rate Basis

 

 

 

 

 

 

 

 

 

1

 

Greater than $125,000,000

 

Greater than $30,000,000

 

1.00

%

 

 

 

 

 

 

 

 

2

 

Greater than $100,000,000 but equal to or less than $125,000,000

 

Greater than $30,000,000

 

1.25

%

 

 

 

 

 

 

 

 

3

 

Greater than $75,000,000 but equal to or less than $100,000,000

 

Greater than $30,000,000

 

1.50

%

 

 

 

 

 

 

 

 

4

 

Greater than $50,000,000 but equal to or less than $75,000,000

 

Greater than $15,000,000 but equal to or less than $30,000,000

 

1.75

%

 

 

 

 

 

 

 

 

5

 

Equal to or less than $50,000,000

 

Equal to or less than $15,000,000

 

2.00

%

 

provided, that, (x) in order for the percentages in Tier 1 or Tier 2 to be
applicable, both the EBITDA and the Average Excess Availability for the
applicable periods must satisfy the criteria set forth above, and (y) in order
for the percentages in Tier 3, Tier 4 or Tier 5 to be applicable, either the
EBITDA or the Average Excess Availability for the applicable periods must
satisfy the criteria set forth above.”

 


(L)    REVOLVING LOAN MATURITY DATE. THE DEFINITION OF “REVOLVING LOAN MATURITY
DATE” SET FORTH IN SECTION 1.184 OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:  “1.184  [RESERVED].”


 


(M)  TERM LOAN COMMITMENT. THE DEFINITION OF “TERM LOAN COMMITMENT” SET FORTH IN
SECTION 1.201 OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND
REPLACED WITH THE FOLLOWING:


 

“1.201  “Term Loan Commitment” shall mean, as to any Term Loan Lender: (a) at
any time prior to the making of the Term Loan, the amount of such Term Loan
Lender’s term loan commitment as set forth on Exhibit A to the Fourth Amendment
or on Schedule 1 to the Assignment and Acceptance Agreement pursuant to which
such Term Loan Lender became a Term Loan Lender under this Agreement, as such
amount may be adjusted from time to time in accordance with the provisions of
Section 14.7 hereof, and (b) at any time after the making of the Term Loan, that
portion of the Term Loan made by and owing to such Term Loan Lender, in each
case as the same may be adjusted from time to time in accordance with the terms
hereof.”

 

5

--------------------------------------------------------------------------------


 


(N)   TERM LOAN INTEREST RATE. THE DEFINITION OF “TERM LOAN INTEREST RATE” SET
FORTH IN SECTION 1.202 OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY
AND REPLACED WITH THE FOLLOWING:


 

“1.202  “Term Loan Interest Rate” shall mean, for any month during which any
Obligations related to the Term Loan are outstanding, a per annum rate equal to
two and one-half (2.50%) percent per annum in excess of the Adjusted Eurodollar
Rate (when calculated using the Eurodollar Rate existing as of the last day of
the month ended immediately prior to such month and an Interest Period of one
month); provided, that, (a) at Agent’s option or, upon the written direction of
Required Term Loan Lenders, the Term Loan Interest Rate shall be increased by
two (2.0) percentage points either (i) for the period on and after the date of
termination or non-renewal hereof until such time as all Obligations arising
under the Term Loan are indefeasibly paid and satisfied in full in immediately
available funds, or (ii) for the period from and after the date of the
occurrence of any Event of Default, and for so long as such Event of Default is
continuing and (b) notwithstanding anything to the contrary contained herein, if
any of the conditions described in Sections 3.3(b)(i), 3.3(b)(ii) or
3.3(b)(iii) hereof exist with respect to Eurodollar Rate Loans, or if the
adoption of or any change in any law, treaty, rule or regulation or final,
non-appealable determination of an arbitrator or a court or other Governmental
Authority or in the interpretation or application thereof, in each case,
occurring after the Fourth Amendment Effective Date shall make it unlawful for a
Term Loan Lender to maintain loans based on the Adjusted Eurodollar Rate, then
such Term Loan Lender may, at its option, after notice to Agent and Borrowers,
convert the interest rate on the Term Loan owing to such Term Loan Lender on the
last day of the then-current Interest Period to the Prime Rate (or at the option
of such Term Loan Lender, after notice to Agent, for the period from and after
the date of the occurrence of any Event of Default, and for so long as such
Event of Default is continuing as determined by Agent, to two (2%) percent per
annum in excess of the Prime Rate).”

 


(O)   TERM LOAN MATURITY DATE. THE DEFINITION OF “TERM LOAN MATURITY DATE” SET
FORTH IN SECTION 1.204 OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY
AND REPLACED WITH THE FOLLOWING:


 

“1.204  “Term Loan Maturity Date” shall mean March 17, 2009.”

 


(P)   TOTAL COMMITMENT. THE DEFINITION OF “TOTAL COMMITMENT” SET FORTH IN
SECTION 1.206 OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND
REPLACED WITH THE FOLLOWING:


 

“1.206  “Total Commitment” shall mean, as to each Lender, the sum of such
Lender’s Revolving Loan Commitment, if any, plus such Lender’s Term Loan
Commitment, if any, as set forth on Exhibit A to the Fourth Amendment, or on
Schedule 1 to the Assignment and Acceptance Agreement pursuant to which such
Lender became a Lender under this Agreement, as such amounts may be adjusted
from time to time in accordance with the provisions of Section 14.7 hereof.”

 

6

--------------------------------------------------------------------------------


 


1.3   INTERPRETATION. CAPITALIZED TERMS USED HEREIN WHICH ARE NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE RESPECTIVE MEANINGS ASCRIBED THERETO IN THE LOAN
AGREEMENT.


 


2.     NEW TERM LOAN. SECTION 2.3 OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“2.3  Term Loan.

 

(a)  On the Fourth Amendment Effective Date, subject to the terms and conditions
contained herein, in the Fourth Amendment and in the other Financing Agreements,
each Term Loan Lender party to this Agreement on such date severally (and not
jointly) agrees to make an additional term loan to Borrowers in an amount equal
to such Term Loan Lender’s Pro Rata Share of $37,500,000 (collectively referred
to hereinafter as the “Term Loan”). Except as Agent and Term Loan Lenders
may otherwise agree, each Term Loan Lender shall make the amount of such Term
Loan Lender’s Term Loan available to Agent in immediately available funds by no
later than 12:00 noon New York time on the Fourth Amendment Effective Date.
After Agent’s receipt of the proceeds, Agent shall make the proceeds of the Term
Loan available to Borrowers as provided in Section 6.5 hereof. The Term Loan
shall be (i) repaid, together with all accrued and unpaid interest thereon and
all other Obligations outstanding with respect thereto (other than contingent
indemnification obligations and other contingent Obligations related thereto
which expressly survive the repayment of the Term Loan), in accordance with this
Agreement, any Registered Term Note, and the other Financing Agreements, and
(ii) secured by all of the Collateral.

 

(b)  The proceeds of the Term Loan, together with cash held by Borrowers, shall
be used on the Fourth Amendment Effective Date to repay in full the Existing
Term Loan and all accrued interest and fees related thereto. Borrower hereby
authorizes and directs the disbursement of the proceeds of the Term Loan,
together with cash it has in its deposit accounts on the Fourth Amendment
Effective Date, to make the payments to the parties set forth on Exhibit B to
the Fourth Amendment.

 

(c)  On and after the Fourth Amendment Effective Date, the principal amount of
the Term Loan shall be repaid in thirteen (13) consecutive quarterly
installments (or earlier as provided herein) payable on the first day of each
calendar quarter commencing April 1, 2006, of which (i) the first twelve (12)
installments shall each be in the amount of $1,500,000 and (ii) the last
installment shall be in the amount of the entire unpaid principal amount of the
Term Loan, together with all accrued and unpaid interest thereon and all other
Obligations with respect thereto (other than contingent indemnification
obligations and other contingent Obligations related thereto which expressly
survive the repayment of the Term Loan), shall be due and payable on the earlier
of (A) the Term Loan Maturity Date, or (B) the date of termination of this
Agreement, whether by its terms, by prepayment, or by acceleration. Subject to
the provisions of Sections 2.6(d) and (e) below, the Term Loan may be prepaid in
whole or in part at any time without premium or penalty, but once repaid may not
be reborrowed.

 

7

--------------------------------------------------------------------------------


 

(d)  Borrowers may, at their option, make a prepayment of all or any portion of
the outstanding balance of the Term Loan:

 

(i)  so long as: (A) at all times during the thirty (30) day period immediately
prior to such payment and after giving effect to such payment, Borrowers have
Excess Availability plus Qualified Cash of no less than $40,000,000;
(B) Borrowers’ EBITDA for the twelve (12) month period most recently ended is
$55,000,000 or more; and (C) both before and after giving effect to such
payment, no Default or Event of Default exists or would occur;

 

(ii)  with the net cash proceeds of any issuance or sale of, or capital
contribution in respect of, any Capital Stock of NY&Co after the date hereof in
each case, to the extent the transaction giving rise to such proceeds is not
prohibited under the terms of the Financing Agreements or is otherwise consented
to by Agent in writing; or

 

(iii)  with the net cash proceeds of a refinancing of the Term Loan on terms and
conditions satisfactory to Agent.

 

(e)  Agent, on behalf of Borrowers, agrees to record the Term Loan on the
Register. The Term Loan recorded on the Register (the “Registered Term Loan”)
may not be evidenced by promissory notes other than a Registered Term Note (as
defined below). Upon the registration of a Term Loan, any promissory note (other
than a Registered Term Note) evidencing the same shall be null and void and
shall be returned to Borrowers. Borrowers agree, at the request of the Required
Term Loan Lenders, to execute and deliver to Term Loan Lenders a promissory note
in registered form to evidence such Registered Term Loan (i.e., containing
registered note language) and registered as provided in Section 14.7(b) hereof
(a “Registered Term Note”), payable to the order of each Term Loan Lender and
otherwise duly completed. Once recorded on the Register, the Obligations
evidenced by such Registered Term Note may not be removed from the Register so
long as it remains outstanding, and a Registered Term Note may not be exchanged
for a promissory note that is not a Registered Term Note.

 

(f)  Within ten (10) days following the receipt by Borrowers of the Net Cash
Proceeds from the incurrence or issuance by Borrowers of any Indebtedness for
borrowed money described in clause (a) of the definition of Indebtedness on or
after the date of the Fourth Amendment (which shall exclude for purposes of this
Section 2.3(f) the Indebtedness permitted under Sections 9.9(e), (f), (g),
(h) and (i)), Borrowers shall, absolutely and unconditionally and without notice
or demand, prepay the then outstanding principal amount of the Term Loan in an
amount equal to fifty (50%) percent of the amount by which such Net Cash
Proceeds exceed $20,000,000; provided, that, in the event that all or a portion
of the Net Cash Proceeds from the incurrence or issuance of such Indebtedness is
used by Borrowers to build a distribution center, such prepayment shall be in an
amount equal to fifty (50%) percent of the amount by which such Net Cash
Proceeds exceed the sum of (x) the amount of such Net Cash Proceeds used by
Borrowers to build such distribution center (up to $30,000,000), and
(y) $20,000,000.

 

8

--------------------------------------------------------------------------------


 

(g)  Within ten (10) days following the receipt by Borrowers of the Net Cash
Proceeds from the sale by Borrowers of any assets or properties of Borrowers
(other than as permitted in Section 9.7(b) hereof) on or after the date of the
Fourth Amendment, Borrowers shall, absolutely and unconditionally and without
notice or demand, prepay the then outstanding principal amount of the Term Loan
in an amount equal to fifty (50%) percent of the amount of such Net Cash
Proceeds; provided, that, (i) in the event of a sale of the trademarks listed on
Exhibit C to the Fourth Amendment, such prepayment shall be in an amount equal
to such percentage of the Net Cash Proceeds in excess of $5,000,000; and (ii) so
long as no Default or an Event of Default has occurred and is continuing, on the
date any Borrower receives Net Cash Proceeds from the sale of any Equipment or
Real Property of such Borrower, such Net Cash Proceeds may, at the option of
such Borrower, be applied to acquire replacement property or assets of a like
kind to the property or assets so disposed, provided, that (A) Agent shall have
a first priority, valid and perfected security interest in such replacement
property or assets, and (B) such Borrower shall deliver to Agent a certificate
within ten (10) days after the date of receipt of such Net Cash Proceeds stating
that such Net Cash Proceeds shall be used to acquire such replacement property
or assets of a like kind to the property or assets so disposed within one
hundred eighty (180) days after the date of receipt of such Net Cash Proceeds
(which certificate shall set forth an estimate of the Net Cash Proceeds to be so
expended), (C) if all or any portion of such Net Cash Proceeds are not so used
within such one hundred eighty (180) day period, such unused Net Cash Proceeds
shall be applied to prepay the Term Loan and the Obligations related thereto in
accordance with this Section 2.3(g), and (D) pending such reinvestment, such Net
Cash Proceeds shall be applied as a prepayment of Revolving Loans.

 

(h)  In the event that at any time on or after July 1, 2006 (i) the sum of
Borrowers’ Excess Availability and Qualified Cash is at any time less than
$50,000,000, and (ii) EBITDA of Borrowers when calculated for the twelve (12)
consecutive fiscal month period most recently ended for which Agent has received
financial statements of Borrowers is less than $65,000,000, within ten (10) days
thereafter, Borrowers shall, absolutely and unconditionally without notice or
demand, prepay the then outstanding principal amount of the Term Loan in an
amount such that, after giving effect thereto, the outstanding principal amount
of the Term Loan shall be equal to $25,000,000, provided, that,

 

(A)  in the event that as of any date that such mandatory prepayment is due as
set forth above, the conditions to optional prepayments by Borrowers in respect
of the Term Loan set forth in Section 2.3(d)(i) above would not be satisfied
after giving effect to such mandatory prepayment, then payments in respect of
such mandatory prepayment shall instead be due and payable on each date
thereafter that all or any portion of such mandatory prepayment otherwise due on
the date set forth above may be made to the extent that after giving effect
thereto the conditions to optional prepayments in Section 2.3(d)(i) would be
satisfied, and Borrowers shall make such payments in respect of such mandatory
prepayment until the aggregate amount of all of such payments equals the amount
required to have been paid as of the original due date for such mandatory
prepayment;

 

9

--------------------------------------------------------------------------------


 

(B)  in the event that Borrowers are not required to make a mandatory prepayment
under this Section 2.3(h) on the due date as set forth above, then on and after
such due date, the amount of the minimum Excess Availability that Borrowers are
required to maintain under Section 9.17 hereof shall be increased by the amount
of the mandatory prepayment that would have otherwise been paid under this
Section 2.3(h) on the such due date, provided, that, (1) the amount of the
minimum Excess Availability required to be maintained under Section 9.17 shall
thereafter be reduced to the extent of payments received by Agent in respect of
such mandatory prepayment as provided in clause (A) above, and (2) in no event
shall the amount of the minimum Excess Availability that Borrowers are required
to maintain under Section 9.17 hereof be reduced to less than $7,500,000.

 

(i)  Each such prepayment required pursuant to clauses (f) and (g) of this
Section 2.3 shall be accompanied by a certificate signed by each Borrower’s
chief financial officer certifying the manner in which the Net Cash Proceeds
from the transactions described in (f) and (g) of this Section 2.3 and the
resulting prepayment were calculated.

 

(j)  Each prepayment of principal under this Section 2.3 shall be made together
with accrued and unpaid interest thereon to the date of such prepayment. Each
prepayment set forth in this Section 2.3 shall be applied against the remaining
installments (if any) of principal due on the Term Loan in the inverse order of
maturity, and to the extent that the Term Loan has been repaid in full, Agent
shall apply such amounts to the Obligations, whether or not then due, in such
order or manner as Agent shall determine, or at Agent’s option, to be held as
cash collateral for the Obligations. Nothing contained in this Section 2.3 shall
be construed to constitute a consent, implied or otherwise, to any such
issuance, incurrence or sale otherwise prohibited by the terms and conditions of
this Agreement.”

 


3.     SERVICING FEES. SECTION 3.2(B)(II) OF THE LOAN AGREEMENT IS HEREBY
AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND REPLACING IT WITH THE
FOLLOWING:  “(II) [RESERVED]”.


 


4.     CONDITIONS PRECEDENT TO ALL LOANS AND LETTER OF CREDIT ACCOMMODATIONS.
SECTION 4.2(D) OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THE REFERENCE
TO “$7,500,000” AND REPLACING IT WITH “$7,500,000, SUBJECT TO ADJUSTMENT
PURSUANT TO SECTION 2.3(H) HEREOF,”.


 


5.     PAYMENTS. SECTION 6.4(B)(I) OF THE LOAN AGREEMENT IS HEREBY AMENDED BY
DELETING THE REFERENCE TO “ABLECO” AND REPLACING IT WITH “WACHOVIA”.


 


6.     REPRESENTATIONS AND WARRANTIES.


 


6.1   FINANCIAL STATEMENTS; NO MATERIAL ADVERSE CHANGE. SECTION 8.3 OF THE LOAN
AGREEMENT IS HEREBY AMENDED BY DELETING “AND ABLECO” FROM SUCH SECTION.


 


6.2   RESTRICTIONS ON SUBSIDIARIES. SECTION 8.14 OF THE LOAN AGREEMENT IS HEREBY
AMENDED BY DELETING “THE ABLECO LOAN DOCUMENTATION” FROM SUCH SECTION.


 


10

--------------------------------------------------------------------------------



 


6.3   MATERIAL CONTRACTS. SECTION 8.15 OF THE LOAN AGREEMENT IS HEREBY AMENDED
BY DELETING ANY REFERENCE TO “THE ABLECO LOAN DOCUMENTATION” FROM SUCH SECTION.


 


7.     AFFIRMATIVE AND NEGATIVE COVENANTS


 


7.1   FINANCIAL STATEMENTS AND OTHER INFORMATION.


 


(A)  SECTION 9.6(A) OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING EACH
REFERENCE TO “AND ABLECO” FROM SUCH SECTION.


 


(B)  SECTION 9.6(F) OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING SUCH
SECTION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING: “(F) [RESERVED]”.


 


7.2   ENCUMBRANCES. SECTION 9.8(M) OF THE LOAN AGREEMENT IS HEREBY AMENDED BY
DELETING SUCH SECTION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING: “(M) 
[RESERVED]”.


 


7.3   INDEBTEDNESS.


 


(A)  SECTION 9.9(C) OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THE
REFERENCE TO “AND ABLECO” FROM SUCH SECTION.


 


(B)  SECTION 9.9(D) OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING SUCH
SECTION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:  “(D)  [RESERVED]”.


 


7.4   PREPAYMENTS AND AMENDMENTS; LOANS, INVESTMENTS, ETC.
SECTION 9.10(A)(II) OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING SUCH
SECTION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:  “(II) [RESERVED]”.


 


7.5   DIVIDENDS AND REDEMPTIONS. SECTION 9.11(I) OF THE LOAN AGREEMENT IS HEREBY
AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND REPLACING IT WITH THE
FOLLOWING:  “(I) [RESERVED]”.


 


7.6   LIMITATION OF RESTRICTIONS AFFECTING SUBSIDIARIES. SECTION 9.16(D)(VII) OF
THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY
AND REPLACING IT WITH THE FOLLOWING:  “(VII) [RESERVED]”.


 


7.7   MINIMUM EXCESS AVAILABILITY. SECTION 9.17 OF THE LOAN AGREEMENT IS HEREBY
AMENDED BY DELETING THE REFERENCE TO “$7,500,000” AND REPLACING IT WITH
“$7,500,000, SUBJECT TO ADJUSTMENT PURSUANT TO SECTION 2.3(H) HEREOF,”.


 


7.8   AFTER ACQUIRED REAL PROPERTY. SECTIONS 9.20 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING THE REFERENCES TO “AND ABLECO” AND “AND ABLECO’S”
FROM SUCH SECTION.


 


7.9   COSTS AND EXPENSES. SECTION 9.21 OF THE LOAN AGREEMENT IS HEREBY AMENDED
BY DELETING THE REFERENCE TO “AND ABLECO” FROM SUCH SECTION.


 


8.     EVENTS OF DEFAULT. SECTION 10.1(D) OF THE LOAN AGREEMENT IS HEREBY
AMENDED BY DELETING THE REFERENCE TO “ABLECO AND” FROM SUCH SECTION.

 

11

--------------------------------------------------------------------------------


 


9.     REMEDIES. SECTION 10.2(D) OF THE LOAN AGREEMENT IS HEREBY AMENDED BY
DELETING SUCH SECTION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:
 “(D)  [RESERVED]”.


 


10.   AMENDMENTS AND WAIVERS.


 


10.1 SECTION 11.3(A)(III)(E) OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING
THE REFERENCE TO “ABLECO OR” FROM SUCH SECTION.


 


10.2 SECTION 11.3(A)(IV)(B) OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING
THE REFERENCE TO “ABLECO,” FROM SUCH SECTION.


 


11.   SUCCESSOR AGENT. SECTION 12.13(B) OF THE LOAN AGREEMENT IS HEREBY AMENDED
BY DELETING SUCH SECTION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING: 
“(B)  [RESERVED]”.


 


12.   TERM. SECTIONS 14.1(A) AND (B) OF THE LOAN AGREEMENT ARE HEREBY DELETED IN
THEIR ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(a)  This Agreement and the other Financing Agreements shall become effective
as of the date set forth on the first page hereof and shall continue in full
force and effect for a term ending on March 17, 2009 (the “Renewal Date”), and
from year to year thereafter, unless sooner terminated pursuant to the terms
hereof. Notwithstanding the foregoing, the entire unpaid principal amount of the
Term Loan, together with all accrued and unpaid interest thereon and all other
Obligations with respect thereto, shall be due and payable on the Term Loan
Maturity Date, unless this Agreement and the other Financing Agreements are
sooner terminated pursuant to the terms hereof. Agent may, at its option (or
shall at the direction of any Revolving Loan Lender in writing received by Agent
at least sixty (60) days prior to the Renewal Date or the anniversary of any
Renewal Date, as the case may be), terminate this Agreement and the other
Financing Agreements, or Borrowers may terminate this Agreement and the other
Financing Agreements, in each case, effective on the Renewal Date or on the
anniversary of the Renewal Date in any year by giving to the other party at
least sixty (60) days prior written notice; provided, that, this Agreement and
all other Financing Agreements still in effect on such date, if any, must be
terminated simultaneously. In addition, Borrowers may terminate this Agreement
at any time upon ten (10) days prior written notice to Agent (which notice shall
be irrevocable) and Agent may, at its option, and shall at the direction of
Required Revolving Loan Lenders, terminate this Agreement at any time on or
after the occurrence and during the continuance of an Event of Default, subject
to any cure periods specified in Section 10.1 hereof. Upon the Renewal Date or
any other effective date of termination of the Financing Agreements, Borrowers
shall pay to Agent all outstanding and unpaid Obligations (other than contingent
indemnification obligations and other contingent Obligations which expressly
survive the termination of this Agreement and the other Financing Agreements)
and shall furnish cash collateral to Agent (or at Agent’s option, a letter of
credit issued for the account of Borrowers and at Borrowers’ expense, in
form and substance satisfactory to Agent, by an issuer acceptable to Agent and
payable to Agent as beneficiary) in such amounts as Agent determines are
reasonably necessary to secure Agent, Lenders and Issuing Bank from loss, cost,
damage or expense, including attorneys’ fees and expenses, in connection with
any contingent

 

12

--------------------------------------------------------------------------------


 

Obligations, including issued and outstanding Letter of Credit Accommodations
and checks or other payments provisionally credited to the Obligations and/or as
to which Agent or any Lender has not yet received final payment and any
continuing obligations of Agent or any Lender pursuant to any Deposit Account
Control Agreement. The amount of such cash collateral (or letter of credit, as
Agent may determine) as to any Letter of Credit Accommodations shall be in the
amount equal to one hundred ten (110%) percent of the amount of the Letter of
Credit Accommodations plus the amount of any fees and expenses payable in
connection therewith through the end of the latest expiration date of the
Letters of Credit giving rise to such Letter of Credit Accommodations. Such
payments in respect of the Obligations and cash collateral shall be remitted by
wire transfer in Federal funds to the Agent Payment Account or such other bank
account of Agent, as Agent may, in its discretion, designate in writing to
Borrowers for such purpose. Interest shall be due until and including the next
Business Day, if the amounts so paid by Borrowers to the Agent Payment Account
or other bank account designated by Agent are received in such bank account
later than 12:00 noon, New York time.

 

(b)  [Reserved]”.

 


13.   NOTICES. SECTION 14.3 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING
SUCH SECTION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

“14.3  Notices. Except as otherwise provided herein, all notices, requests and
demands hereunder shall be in writing and deemed to have been given or made:  if
delivered in person, immediately upon delivery; if by telex, telegram or
facsimile transmission, immediately upon sending and upon confirmation of
receipt; if by nationally recognized overnight courier service with instructions
to deliver the next Business Day, one (1) Business Day after sending; and if by
certified mail, return receipt requested, five (5) days after mailing. All
notices, requests and demands upon the parties are to be given to the following
addresses (or to such other address as any party may designate by notice in
accordance with this Section):

 

If to Borrowers:                    Lerner New York, Inc.
Lernco, Inc.
450 West 33rd Street
New York, NY 10001
Attention:  Chief Financial Officer
Telephone No.: (212) 884-2110
Telecopy No.: (212) 884-2103

 

with a copy to:                      Kirkland & Ellis LLP
Citigroup Center
153 East 53rd Street
New York, NY 10022

Attention:  Michael T. Edsall, Esq.
Telephone No.: (212) 446-4800
Telecopy No.:  (212) 446-4900

 

13

--------------------------------------------------------------------------------


 

If to Agent:                           Wachovia Bank, National Association, as
Agent
1133 Avenue of the Americas
New York, New York 10036
Attention:  Portfolio Manager — Lerner New York, Inc.
Telephone No.: (212) 545-4280
Telecopy No.: (212) 545-4283”

 


14.   EFFECT OF ABLECO INTERCREDITOR AGREEMENT. SECTION 14.10 OF THE LOAN
AGREEMENT IS HEREBY AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND
REPLACING IT WITH THE FOLLOWING:  “14.10 [RESERVED]”.


 


15.   SCHEDULES TO LOAN AGREEMENT AND INFORMATION CERTIFICATES.


 


15.1 SCHEDULES TO LOAN AGREEMENT. SCHEDULES 5.2(D), 5.2(E), 8.13, 8.15 AND 8.16
TO THE LOAN AGREEMENT ARE HEREBY DELETED IN THEIR ENTIRETY AND REPLACED WITH THE
INFORMATION SET FORTH ON SCHEDULE 1 HERETO.


 


15.2 SCHEDULES TO INFORMATION CERTIFICATES.


 


(A)   SCHEDULES 5, 6, 16, 18 AND 25 TO THE INFORMATION CERTIFICATE OF LERNER ARE
HEREBY DELETED IN THEIR ENTIRETY AND REPLACED WITH THE INFORMATION SET FORTH ON
SCHEDULE 2 HERETO.


 


(B)   SCHEDULE 18 TO THE INFORMATION CERTIFICATE OF LERNCO IS HEREBY DELETED IN
ITS ENTIRETY AND REPLACED WITH THE INFORMATION SET FORTH ON SCHEDULE 3 HERETO.


 


16.   AMENDMENT FEES. BORROWERS SHALL PAY TO AGENT THE FEES AND AMOUNTS SET
FORTH IN THE FOURTH AMENDMENT FEE LETTER IN THE AMOUNTS AND AT THE TIMES
SPECIFIED THEREIN. TO THE EXTENT PAYMENT IN FULL OF THE APPLICABLE FEE IS
RECEIVED BY AGENT FROM BORROWERS ON OR ABOUT THE DATE HEREOF, AGENT SHALL PAY TO
EACH LENDER ITS SHARE OF SUCH FEES IN ACCORDANCE WITH THE TERMS OF THE
ARRANGEMENTS OF AGENT WITH SUCH LENDER.


 


17.   CONDITIONS PRECEDENT. THE PROVISIONS CONTAINED HEREIN SHALL BE EFFECTIVE
AS OF THE DATE HEREOF, BUT ONLY UPON THE SATISFACTION OF EACH OF THE FOLLOWING
CONDITIONS PRECEDENT, IN A MANNER SATISFACTORY TO AGENT:


 


17.1 AGENT SHALL HAVE RECEIVED AN ORIGINAL OF THIS AMENDMENT, DULY AUTHORIZED,
EXECUTED AND DELIVERED BY BORROWERS AND LENDERS, AND AN ORIGINAL OF THE ATTACHED
ACKNOWLEDGMENT, DULY AUTHORIZED, EXECUTED AND DELIVERED BY GUARANTORS;


 


17.2 AGENT SHALL HAVE RECEIVED AN ORIGINAL OF THE FOURTH AMENDMENT FEE LETTER,
DULY AUTHORIZED, EXECUTED AND DELIVERED BY BORROWERS,


 


17.3 THE REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN AND IN THE LOAN
AGREEMENT (AS AMENDED HEREBY) THAT ARE QUALIFIED AS TO MATERIALITY OR MATERIAL
ADVERSE EFFECT SHALL BE TRUE AND CORRECT AND THE REPRESENTATIONS AND WARRANTIES
THAT ARE NOT SO QUALIFIED SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, IN
EACH CASE WITH THE SAME EFFECT AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD
BEEN MADE ON AND AS OF THE DATE HEREOF AND AFTER GIVING EFFECT THERETO, EXCEPT
TO THE EXTENT THAT ANY SUCH REPRESENTATIONS OR WARRANTIES EXPRESSLY RELATE
SOLELY TO AN EARLIER DATE


 


14

--------------------------------------------------------------------------------



 


(IN WHICH CASE SUCH REPRESENTATIONS OR WARRANTIES SHALL HAVE BEEN TRUE AND
CORRECT ON AND AS OF SUCH EARLIER DATE);


 


17.4 AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT, ALL
CONSENTS, WAIVERS, ACKNOWLEDGMENTS AND OTHER AGREEMENTS FROM FOURTH PERSONS
WHICH AGENT MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO EFFECTUATE THE
PROVISIONS OR PURPOSES OF THIS AMENDMENT; AND


 


17.5 AS OF THE DATE OF THIS AMENDMENT, NO DEFAULT OR EVENT OF DEFAULT SHALL
EXIST OR SHALL HAVE OCCURRED AND BE CONTINUING.


 


18.   ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS. EACH BORROWER,
JOINTLY AND SEVERALLY, REPRESENTS, WARRANTS AND COVENANTS WITH AND TO AGENT AND
LENDERS AS FOLLOWS, WHICH REPRESENTATIONS, WARRANTIES AND COVENANTS ARE
CONTINUING AND SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF, AND THE TRUTH
AND ACCURACY OF, OR COMPLIANCE WITH EACH, TOGETHER WITH THE REPRESENTATIONS,
WARRANTIES AND COVENANTS IN THE OTHER FINANCING AGREEMENTS, BEING A CONTINUING
CONDITION OF THE MAKING OF LOANS BY LENDERS TO BORROWERS:


 


18.1 PREPAYMENT OF EXISTING TERM LOAN. ON THE FOURTH AMENDMENT EFFECTIVE DATE,
ALL OF THE CONDITIONS SET FORTH IN SECTION 2.3(D) OF THE LOAN AGREEMENT (AS IN
EFFECT IMMEDIATELY PRIOR TO THE AMENDMENT OF SUCH SECTION AS PROVIDED FOR HEREIN
AND THE FOURTH AMENDMENT EFFECTIVE DATE) HAVE BEEN SATISFIED.


 


18.2 DELIVERY OF TRADENAME APPRAISAL. WITHIN NINETY (90) DAYS OF THE DATE
HEREOF, BORROWERS SHALL DELIVER OR CAUSE TO BE DELIVERED TO AGENT A WRITTEN
CURRENT APPRAISAL OF THE “NEW YORK & COMPANY” TRADENAME VALUED UNDER THE RELIEF
FROM ROYALTY METHOD, WHICH APPRAISAL SHALL BE IN FORM AND SCOPE REASONABLY
ACCEPTABLE TO AGENT AND PREPARED BY VALUATION RESEARCH, INC. OR SUCH OTHER
APPRAISER ACCEPTABLE TO AGENT, ADDRESSED TO AGENT AND LENDERS AND UPON WHICH
AGENT AND LENDERS ARE EXPRESSLY PERMITTED TO RELY.


 


18.3 AUTHORITY. EACH BORROWER HAS THE REQUISITE CORPORATE POWER AND AUTHORITY TO
EXECUTE AND DELIVER THIS AMENDMENT, AND TO PERFORM ITS OBLIGATIONS HEREUNDER AND
UNDER THE FINANCING AGREEMENTS (AS AMENDED OR MODIFIED HEREBY) TO WHICH IT IS A
PARTY, AND THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH BORROWER OF THIS
AMENDMENT HAVE BEEN DULY APPROVED BY ALL NECESSARY CORPORATE ACTION AND NO OTHER
CORPORATE PROCEEDINGS ARE NECESSARY TO CONSUMMATE SUCH TRANSACTIONS.


 


18.4 ENFORCEABILITY. THIS AMENDMENT HAS BEEN DULY EXECUTED AND DELIVERED BY EACH
BORROWER AND THIS AMENDMENT AND EACH FINANCING AGREEMENT (AS AMENDED OR MODIFIED
HEREBY) IS THE LEGAL, VALID AND BINDING OBLIGATION OF EACH BORROWER, ENFORCEABLE
AGAINST EACH BORROWER IN ACCORDANCE WITH ITS TERMS, AND IS IN FULL FORCE AND
EFFECT.


 


18.5 DUE EXECUTION. THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT
ARE WITHIN THE POWER OF EACH BORROWER, HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION, HAVE RECEIVED ALL NECESSARY GOVERNMENTAL APPROVAL,
IF ANY, AND DO NOT CONTRAVENE ANY LAW OR ANY CONTRACTUAL RESTRICTIONS BINDING ON
ANY BORROWER.


 


15

--------------------------------------------------------------------------------



 


18.6 ABSENCE OF DEFAULTS. NO DEFAULT OR EVENT OF DEFAULT EXISTS OR HAS OCCURRED
AND IS CONTINUING AS OF THE DATE OF THIS AMENDMENT.


 


19.   CHOICE OF LAW. THE VALIDITY OF THIS AMENDMENT, ITS CONSTRUCTION,
INTERPRETATION AND ENFORCEMENT, THE RIGHTS OF THE PARTIES HEREUNDER, SHALL BE
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK BUT EXCLUDING ANY
PRINCIPLES OF CONFLICTS OF LAW OR OTHER RULE OF LAW THAT WOULD CAUSE THE
APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE LAWS OF THE STATE OF
NEW YORK.


 


20.   COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS
AND BY DIFFERENT PARTIES AND SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED AND DELIVERED, SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH, WHEN
TAKEN TOGETHER, SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT. DELIVERY OF AN
EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS AMENDMENT BY TELEFACSIMILE OR
OTHER METHOD OF ELECTRONIC TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A
MANUALLY EXECUTED COUNTERPART OF THIS AMENDMENT.


 


21.   REFERENCE TO AND EFFECT ON THE FINANCING AGREEMENTS.


 


21.1 UPON AND AFTER THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE IN THE
LOAN AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREOF” OR WORDS OF LIKE
IMPORT REFERRING TO THE LOAN AGREEMENT, AND EACH REFERENCE IN THE OTHER
FINANCING AGREEMENTS TO “THE LOAN AGREEMENT”, “THEREOF’ OR WORDS OF LIKE IMPORT
REFERRING TO THE LOAN AGREEMENT, SHALL MEAN AND BE A REFERENCE TO THE LOAN
AGREEMENT AS MODIFIED AND AMENDED HEREBY.


 


21.2 EXCEPT AS SPECIFICALLY AMENDED PURSUANT HERETO, NO OTHER CHANGES OR
MODIFICATIONS TO THE FINANCING AGREEMENTS ARE INTENDED OR IMPLIED AND THE LOAN
AGREEMENT AND ALL OF THE OTHER FINANCING AGREEMENTS, ARE AND SHALL CONTINUE TO
BE IN FULL FORCE AND EFFECT AND ARE HEREBY IN ALL RESPECTS RATIFIED AND
CONFIRMED AND SHALL CONSTITUTE THE LEGAL, VALID, BINDING AND ENFORCEABLE
OBLIGATIONS OF BORROWERS TO AGENT, DOCUMENTATION AGENT AND THE LENDERS.


 


21.3 THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL NOT,
EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A WAIVER OF ANY RIGHT, POWER OR
REMEDY OF AGENT, DOCUMENTATION AGENT OR ANY LENDER UNDER ANY OF THE FINANCING
AGREEMENTS, NOR CONSTITUTE A WAIVER OF ANY PROVISION OF ANY OF THE FINANCING
AGREEMENTS.


 


21.4 TO THE EXTENT THAT ANY TERMS AND CONDITIONS IN ANY OF THE FINANCING
AGREEMENTS SHALL CONTRADICT OR BE IN CONFLICT WITH ANY TERMS OR CONDITIONS OF
THE LOAN AGREEMENT, AFTER GIVING EFFECT TO THIS AMENDMENT, SUCH TERMS AND
CONDITIONS ARE HEREBY DEEMED MODIFIED OR AMENDED ACCORDINGLY TO REFLECT THE
TERMS AND CONDITIONS OF THE LOAN AGREEMENT AS MODIFIED OR AMENDED HEREBY.


 


22.   RATIFICATION. EACH BORROWER HEREBY RESTATES, RATIFIES AND REAFFIRMS EACH
AND EVERY TERM AND CONDITION SET FORTH IN THE LOAN AGREEMENT, AS AMENDED HEREBY,
AND THE FINANCING AGREEMENTS EFFECTIVE AS OF THE DATE HEREOF.


 


23.   INTEGRATION. THIS AMENDMENT, TOGETHER WITH THE OTHER FINANCING AGREEMENTS,
INCORPORATES ALL NEGOTIATIONS OF THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND IS THE FINAL EXPRESSION AND AGREEMENT OF THE PARTIES HERETO
WITH RESPECT TO THE SUBJECT MATTER HEREOF.

 

16

--------------------------------------------------------------------------------


 


24.   SEVERABILITY. IN CASE ANY PROVISION IN THIS AMENDMENT SHALL BE INVALID,
ILLEGAL OR UNENFORCEABLE, SUCH PROVISION SHALL BE SEVERABLE FROM THE REMAINDER
OF THIS AMENDMENT AND THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.


 


25.   BINDING EFFECT. THIS AMENDMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF EACH OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


 


26.   HEADINGS. THE HEADINGS LISTED HEREIN ARE FOR CONVENIENCE ONLY AND DO NOT
CONSTITUTE MATTERS TO BE CONSTRUED IN INTERPRETING THIS AMENDMENT.


 


27.   FURTHER ASSURANCES. THE PARTIES HERETO SHALL EXECUTE AND DELIVER SUCH
ADDITIONAL DOCUMENTS AND TAKE SUCH ADDITIONAL ACTION AS MAY BE REASONABLY
NECESSARY OR DESIRABLE TO EFFECTUATE THE PROVISIONS AND PURPOSES OF THIS
AMENDMENT.


 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

17

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS AMENDMENT TO BE EXECUTED
ON THE DAY AND YEAR FIRST WRITTEN.


 


 

 

LERNER NEW YORK, INC.

 

 

 

By:

/s/ Ronald W. Ristau

 

 

 

 

Title:

COO, CFO & Secretary

 

 

 

 

LERNCO, INC.

 

 

 

By:

/s/ Ronald W. Ristau

 

 

 

 

Title:

President

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

AGREED AND ACCEPTED:

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, successor by merger to
Congress Financial Corporation, as Agent
and as a Lender

 

 

 

By:

/s/ John Williammee, Jr.

 

 

 

 

Title:

Vice President

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT,
INC., as Documentation Agent and as a
Lender

 

 

 

By:

/s/ Manuel Borges

 

 

 

 

Title:

Vice President

 

 

 

 

LASALLE RETAIL FINANCE, a division
of LaSalle Business Credit, Inc., as agent
for Standard Federal Bank, National
Association, as a Lender

 

 

 

By:

/s/ Mark Twomey

 

 

 

 

Title:

Assistant Vice President

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A
TO
FOURTH AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Commitments

 

Lender

 

Revolving Loan
Commitment

 

Term Loan
Commitment

 

Total
Commitment

 

 

 

 

 

 

 

 

 

Wachovia Bank, National Association

 

$

37,500,000

 

$

37,500,000

 

$

75,000,000

 

 

 

 

 

 

 

 

 

The CIT Group/Business Credit, Inc.

 

$

30,000,000

 

$

0

 

$

30,000,000

 

 

 

 

 

 

 

 

 

LaSalle Retail Finance, a division of LaSalle Business Credit, Inc., as agent
for Standard Federal Bank, National Association

 

$

22,500,000

 

$

0

 

$

22,500,000

 

 

 

 

 

 

 

 

 

Total Commitments:

 

$

90,000,000

 

$

37,500,000

 

$

127,500,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B
TO
FOURTH AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Payees

 

Ableco Finance LLC

Azure Funding

Bernard National Loan Investors, Ltd

Fortress Credit Opportunities I LP

Oak Hill Credit Partners I, Limited

Oak Hill Credit Partners II, Limited

Oak Hill Credit Partners II, Limited

 

--------------------------------------------------------------------------------


 

EXHIBIT C
TO
FOURTH AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Trademarks

 

Name of Trademark

 

Registration Numbers and Jurisdictions

 

 

 

Lerner

 

See Schedule 29 to the Information Certificate of Lernco

 

 

 

Lerner New York

 

See Schedule 29 to the Information Certificate of Lernco

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
TO
FOURTH AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Schedules 5.2(d), 5.2(e), 8.13, 8.15 and 8.16 to Loan Agreement

 

 

See attached

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SCHEDULE 5.2(e)

TO THE LOAN AGREEMENT

 

Investment Property

 

1.     Lerner New York, Inc. Citifunds Investment Cash Reserve – Class S (money
market account)

 

2.     Lerner New York, Inc. Federated Tax-Free Obligation – Institutional Fund
(Bear Stearns)

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SCHEDULE 8.13

TO THE LOAN AGREEMENT

 

Collective Bargaining Agreements

 

1.             Collective Bargaining Agreement between Local 1102, RWDSU, UFCW
AFL-CIO and Lerner Stores, Inc. and New York & Company (New York City
Metropolitan Area, Maryland, Pennsylvania and Upstate New York), dated September
1, 2002. The Agreement is under renegotiation. A signed extension agreement in
effect until March 31, 2006.

 

2.             Collective Bargaining Agreement, dated January 15, 2004, between
Lerner New York, Inc. and International Union, United Automobile, Aerospace and
Agricultural Implement Workers of America, UAW-AFL-CIO, and its Local Union
2179. The Agreement is effective from January 15, 2004 to January 14, 2007.

 

3.             Agreement, dated February 6, 2003, by and between Lerner New
York, Inc. and the New England Joint Board, affiliated with the Retail,
Wholesale and Department Store Union/UFCW, AFL-CIO, CLC. The Agreement is
effective from February 6, 2003 through February 5, 2006.

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SCHEDULE 8.15

TO THE LOAN AGREEMENT

 

Material Contracts

 

1.              Amended and Restated Private Label Credit Card Program Agreement
Between World Financial Network National Bank and New York & Company, Inc. Dated
as of November 1, 2004.

 

2.             Transition Services Agreement, dated as of November 27, 2002, by
and between Lerner New York Holdings, Inc. and Limited Brands, Inc.

 

3.             Information Technology:

 

a)     Master Services Agreement, dated April 8, 2003 between Infocrossing, Inc.
and NY & Co. Group, Inc.

 

b)    Database Service Agreement, dated September 1, 2003 between ADS Alliance
Data Systems, Inc. and NY & Co. Group, Inc.

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SCHEDULE 8.16

 

TO THE LOAN AGREEMENT

 

Credit Card Agreements

 

1.             Merchant Services Bankcard Agreement, dated September 11, 2002,
between Limited Brands, Inc., Lerner New York, Inc. (as a Customer listed in
Attachment I), JP Morgan Chase Bank and Chase Merchant Services L.L.C.

 

2.             American Express Service Agreement by and among American Express
Travel Related Services, Inc., The Limited, Inc. and its subsidiaries.

 

3.             Merchant Services Agreement, dated June 21, 1991, between Lerner
New York, Inc. and Discover Card Services, Inc.

 

4.             Amended and Restated Private Label Credit Card Program Agreement
Between World Financial Network National Bank and New York & Company, Inc. Dated
as of November 1, 2004.

 

5.             Co-Branded Credit Card Program Agreement Between World Financial
Network National Bank and New York & Company, Inc. Dated as of November 1, 2005.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2
TO
FOURTH AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Schedules 5, 6, 16, 18 and 25 to Information Certificate of Lerner

 

 

See attached

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SCHEDULE 5 TO THE

INFORMATION CERTIFICATE OF LERNER NEW YORK, INC.

 

Alabama

Arizona

Arkansas

California

Colorado

Connecticut

Delaware

Florida

Georgia

Idaho

Illinois

Indiana

Iowa

Kansas

Kentucky

Louisiana

Maine

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

Nebraska

Nevada

New Hampshire

New Jersey

New Mexico

New York

North Carolina

North Dakota

Ohio

Oklahoma

Oregon

Pennsylvania

Rhode Island

South Carolina

South Dakota

Tennessee

Texas

Utah

Virginia

Washington

West Virginia

Wisconsin

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SCHEDULE 6 TO THE

INFORMATION CERTIFICATE OF LERNER NEW YORK, INC.

 

Alabama

Arizona

Arkansas

California

Colorado

Connecticut

Delaware

Florida

Georgia

Idaho

Illinois

Indiana

Iowa

Kansas

Kentucky

Louisiana

Maine

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

Nebraska

Nevada

New Hampshire

New Jersey

New Mexico

New York

North Carolina

North Dakota

Ohio

Oklahoma

Oregon

Pennsylvania

Rhode Island

South Carolina

South Dakota

Tennessee

Texas

Utah

Virginia

Washington

West Virginia

Wisconsin

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SCHEDULE 16 TO THE

INFORMATION CERTIFICATE OF LERNER NEW YORK, INC.

 

1. Custom Brokers

 

a) Barthco

 

COLUMBUS OFFICE

6431 Alum Creek Drive

Suite H

Groveport, OH 43125

Phone: 614-409-9460  Fax: 614-409-9540

 

CHICAGO OFFICE

1255-1285 Mark Street

Bensenville, IL 60106

Phone: 630-694-1250   Fax: 630-694-1407

 

NEW YORK OFFICE

JFK International Airport

390 Franklin Avenue

Franklin Square, NY 11010

Phone: 516-616-2900  Fax: 516-616-2999

 

MIAMI OFFICE

1825 NW 87 Ave

Miami, FL 33172

Phone: 305-471-0071  Fax: 305-471-1161

 

SEATTLE OFFICE

18900 8th Avenue South

Suite 400

SeaTac, WA 98148

Phone: 206-243-4004  Fax: 206-244-0378

 

b) Exel Global Logistics

 

COLUMBUS OFFICE

2144A John Glenn Avenue

Columbus, OH  43217

Phone:  614-409-4500  Fax:  614-409-2701

 

CHICAGO OFICE

90 Division Street, Suite 105

Bensenville

Illinois 60106

Phone:  630-616-6800  Fax:  630-595-2239

 

--------------------------------------------------------------------------------


 

2. Freight Forwarders - OCEAN CARRIERS

 

a) Maersk Line

 

Elizabeth Hassert

Strategic Account Manager

Maersk, Inc.

2021 Spring Road Suite 500 Oak Brook, IL 60523-1859

PH: 630-645-3622

FX: 630-645-3667

 

b) Mitsui

Thomas M. Kelly

Vice President, Midwest

Mitsui OSK Lines (America), Inc.

188 Undustrial Drive

Suite 300

Elmhurst, IL 60126

PH: 630-592-7301

FX: 630-592-7402

 

c) P&O Nedlloyd

Chris Dombalis

Senior Vice President

Sales and Marketing, North America

P&O Nedlloyd Limited

One Meadowlands Plaza

East Rutherford, NJ 07073

PH: 201-896-6769

FX 201-896-6371

 

d) APL

Tom Egold

Account Executive

APL Liner

8332 Forward Pass Road,

Indianapolis, IN 46217

PH: 317-887-6456

FX: 317-887-6457

 

e) NYK Lines

Gary Garback

NYK Line (North America) Inc.

377 East Butterfield Road

Fifth Floor

Lombard, IL 60148

PH: 630-435-7803

FX: 630-435-3100

 

f) APL-Logistics (ocean consolidator)

Tony Zasimovich

Vice President, North America Sales and Customer Service

APL-Logistics

1111 Broadway

Oakland, CA 94607

PH:  510-272-8843

FX:  510-272-2462

 

--------------------------------------------------------------------------------


 

3. Freight Forwarders - AIRFREIGHT FORWARDERS

 

a) Morrison Express

Doug Haring

Vice President

USA Sales and marketing

Morrison Express Corp (USA)

2000 Hughes Way

El Segundo, CA 90245

PH:  310-322-8999 ext 230

FX: 310-322-6688

 

b) BAX Global

Brady Borycki

BAX Global

11101 Metro Airport Center Drive Ste. 108

Romulus, MI 48174

PH: 734-229-3349

FX: 734-955-2010

 

c) STAR Trans International Ltd

Anthony Chan

Star Airfreight Co. Ltd

149-35  177th Street

Jamaica, New York  11434

PH: 718-656 5360

FX: 718-656 2597

 

d) EGL – United States

Eagle Global Logistics

Attn: Ron Scott

6700 Port Road

Groveport, Ohio 43125

PH: 614-489-5177

FX: 614-489-5171

 

e) FedEX Corporation

942 South Shady Grove Road

Memphis, TN 38120

PH: 901-369-3600

 

f) Panalpina

950 Tower Lane, Suite 1600

Foster City, CA 94404

PH: 650-653-6600

FX: 650-653-6735

Email: info.noram@panalpina.com

 

--------------------------------------------------------------------------------


 

g) Sovereign

4348 Albany Post Road

Hyde Park, NY 12538

PH: 845-229-8808

FX: 845-229-8828

 

h) Expo

29, Josier Street, Nungambakkam,

Chennai 600 034

PH: + 91 44 28223458

FX: + 91 44 28223463

Email: cs@expofreight.com

 

i) Speedmark

1525 Adrian Road,

Burlingame, CA 94010

PH: 650-652-0288

FX: 650-652-0290

Email: info.uac@speedmark.com

 

--------------------------------------------------------------------------------


 

SCHEDULE 18 TO THE INFORMATION

CERTIFICATE OF LERNER NEW YORK, INC.

 

The following replaces Section 18 of the Information Certificate of Lerner New
York, Inc. dated March 16, 2004:

 

Name of Entity

 

Chief Executive Office

 

Jurisdiction of
Incorporation

 

Ownership Percentage
or Relationship

 

NY & Co. Group, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Ultimate Parent / 100%

 

Lerner New York Holding, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Parent / 100%

 

Lernco, Inc.

 

1105 North Market Street
Wilmington, DE 19899

 

Delaware

 

Subsidiary of Parent / 100%

 

Nevada Receivable Factoring, Inc.

 

3800 Howard Hughes
Parkway, 7th Floor
Las Vegas, Nevada

 

Nevada

 

Subsidiary of Parent / 100%

 

Associated Lerner Shops of America, Inc.

 

450 West 33 Street
New York, NY 10001

 

New York

 

Subsidiary / 100%

 

Lerner New York GC, LLC

 

10 West Broad Street,
Suite 2100
Columbus, Ohio 43215

 

Ohio

 

Subsidiary / 100%

 

Jasmine Company, Inc

 

450 West 33rd Street
New York, NY 10001

 

Massachusetts

 

100%

 

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SCHEDULE 25 TO THE

INFORMATION CERTIFICATE OF LERNER NEW YORK, INC.

 

Litigation

 

A case has been filed by the Center for Environmental Health against Lerner New
York, Inc. and several other retailers of jewelry products in California. It
alleges that lead in one of Lerner New York, Inc.’s jewelry products (a metal
charm necklace suspended on a flexible cord) sold in California violates the
state’s Proposition 65 statute, which precludes the sale of products in
California that results in exposure to listed chemicals absent a specified
warning label. The case is a companion case to two similar cases filed by the
California Attorney General and an organization called As You Sow against
several retail outlets selling such jewelry.

 

The Company was not named as a party in either of the companion cases, but the
matters have been consolidated for pre-trial purposes. Violation of the statute
exposes the seller to fines as well as injunctive relief. The complaint does not
include a request for a specific fine amount. The case against Lerner
New York, Inc. is in the process of mediation that is intended to resolve the
case without substantial additional litigation.

 

There are other various claims, lawsuits and pending actions against the Company
arising in the normal course of the Company’s business. It is the opinion of
management that the ultimate resolution of these matters will not have a
material effect on the Company’s financial condition, results of operations or
cash flows.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3
TO
FOURTH AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Schedule 18 to Information Certificate of Lernco

 

 

See attached

 

--------------------------------------------------------------------------------


 

SCHEDULE 18 TO THE INFORMATION

CERTIFICATE OF LERNCO, INC

 

The following replaces Section 18 of the Information Certificate of Lernco, Inc.
dated March 16, 2004:

 

Name of Entity

 

Chief Executive Office

 

Jurisdiction of
Incorporation

 

Ownership Percentage
or Relationship

 

NY & Co. Group, Inc.

 

450 West 33rd Street
New York, NY  10001

 

Delaware

 

Ultimate Parent / 100%

 

Lerner New York Holding, Inc.

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Parent / 100%

 

Lerner New York, Inc

 

450 West 33rd Street
New York, NY 10001

 

Delaware

 

Subsidiary of Parent / 100%

 

Nevada Receivable Factoring, Inc.

 

3800 Howard Hughes Parkway, 7th Floor
Las Vegas, Nevada

 

Nevada

 

Subsidiary of Parent / 100%

 

Associated Lerner Shops of America, Inc.

 

450 West 33 Street
New York, NY 10001.

 

New York

 

Subsidiary / 100%

 

Lerner New York GC, LLC

 

10 West Broad Street, Suite 2100
Columbus, Ohio  43215

 

Ohio

 

Subsidiary / 100%

 

Jasmine Company, Inc

 

450 West 33rd Street
New York, NY  10001

 

Massachusetts

 

100%

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT BY GUARANTORS

 

Dated as of January 4, 2006

 

Each of the undersigned, being a Guarantor (each a “Guarantor” and collectively,
the “Guarantors”) under their respective Amended and Restated Guaranty and
Security Agreements, each dated as of March 16, 2004, as heretofore amended,
made in favor of Agent (as amended, modified or supplemented, each a “Guaranty”
and collectively, the “Guaranties”), hereby (a) acknowledges and agrees to the
foregoing Fourth Amendment to Amended and Restated Loan and Security Agreement,
dated of even date herewith (the “Amendment”), and (b) confirms and agrees that
its Guaranty is and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that upon the effectiveness of and
on and after the date of the Amendment, each reference in such Guaranty to the
Loan Agreement (as defined in the Amendment), “thereunder”, “thereof’ or words
of similar import referring to the “Loan Agreement”, shall mean and be a
reference to the Loan Agreement as amended or modified by the Amendment.
Although Agent has informed Guarantors of the amendments to the Loan Agreement
as set forth above, and Guarantors have acknowledged the same, each Guarantor
understands and agrees that none of Agent, Documentation Agent or any Lender has
any duty under the Loan Agreement, the Guaranties or any other agreement with
any Guarantor to so notify any Guarantor or to seek such an acknowledgement, and
nothing contained herein is intended to or shall create such a duty as to any
advances or transaction hereafter.

 

 

NEW YORK & COMPANY, INC.

NEVADA RECEIVABLE FACTORING, INC.

 

 

By:

/s/ Ronald W. Ristau

 

By:

/s/ Ronald W. Ristau

 

 

 

Title:

COO, CFO & Secretary

 

Title:

Secretary

 

 

 

 

 

LERNER NEW YORK HOLDING, INC.

LERNER NEW YORK GC, LLC.

 

 

By:

/s/ Ronald W. Ristau

 

By:

/s/ Ronald W. Ristau

 

 

 

Title:

COO & Secretary

 

Title:

COO, CFO & Secretary

 

 

 

 

 

ASSOCIATED LERNER SHOPS OF
AMERICA, INC.

 

 

 

By:

/s/ Ronald W. Ristau

 

 

 

 

Title:

Secretary

 

 

 

--------------------------------------------------------------------------------